            Case 1:19-cr-03113-JB Document 473 Filed 06/09/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                      Plaintiff,

vs.                                                                  NO. 19-CR-03113-JB

SERGIO VALDEZ,

                      Defendant.

                   UNOPPOSED MOTION TO CONTINUE
      SENTENCING HEARING (June 16, 2021) FOR AT LEAST SIXTY (60) DAYS

       COMES NOW, Defendant, Sergio Valdez, by and through his counsel of record, Phillip

G. Sapien, Sapien Law, LLC, and with the concurrence of Assistant United States Attorney

(AUSA) Elaine Y. Ramirez, hereby respectfully requests this Court to enter an Order continuing

the June 16, 2021 Sentencing Hearing currently scheduled at the United States District courthouse

in Albuquerque, New Mexico with the Honorable Judge James O. Browning for at least sixty (60)

days from June 16, 2021.

       As grounds is support of this motion, Counsel for Defendant states as follows:

       1.      Mr. Valdez has previously entered into a plea agreement on March 5, 2021 in the

above referenced case.

       2.      Sentencing in this matter is currently set for June 16, 2021 at 9:00 a.m. in

Courtroom 460 with District Judge James O. Browning.

       3.      With the concurrence of the government, Mr. Valdez recently completed an in-

patient substance abuse treatment program at Four Winds Behavior Health which Mr. Valdez

entered on March 10, 2021 for 90 days.
             Case 1:19-cr-03113-JB Document 473 Filed 06/09/21 Page 2 of 4




        4.      Mr. Valdez completed the program on June 9, 2021; however, the defense needs

additional time for counsel to meet and confer with Mr. Valdez regarding his Pre-Sentence

Investigation Report (PSIR) and to address various issues related to sentencing in this case.

        5.      Undersigned counsel also intends to acquire documents and records related to Mr.

Valdez’ recent treatment program and to prepare a sentencing memo on defendant’s behalf for

submission to the Court.

        6.      Consequently, additional time is requested for counsel to receive and review these

records, confer with Mr. Valdez, and for the defense to draft the noted sentencing memorandum

and be adequately prepared to proceed to a sentencing in this case.

        7.      Undersigned counsel has conferred with his client, Mr. Valdez, to discuss this

Motion and the need for a continuance of the sentencing hearing and Mr. Valdez agrees with

this Motion to ensure competent representation for him and the best possible resolution of his

case.

        8.      Undersigned Counsel has also conferred with AUSA Elaine Y. Ramirez regarding

this Motion and he is not opposed to this Motion and the relief requested herein.

        WHEREFORE, based on the foregoing facts and information, the defendant hereby

respectfully requests this Court to continue the current sentencing hearing currently set for June

16, 2021 at 9:00 a.m. with Judge James O. Browning and to reset this matter for at least sixty

(60) days from June 16, 2021 as requested herein.




USA v. Sergio Valdez
Criminal No. 19-CR-03113-JB
Sealed Unopposed Motion to Continue Sentencing (June 16, 2021)
For at least sixty (60) days
Page 2
                 Case 1:19-cr-03113-JB Document 473 Filed 06/09/21 Page 3 of 4




                                             Respectfully Submitted,

                                             Sapien Law, LLC.


                                             ID vJGk7YVG1jJe3uXJ9bMj8eoX


                                             PHILLIP G. SAPIEN
                                             Attorney for Defendant Valdez
                                             Post Office Box 25523
                                             Albuquerque, NM 87125-0523
                                             Phone: (505) 842-5979
                                             Direct line (505) 317-4367
                                             psapien@sapienlaw.com


THE UNDERSIGNED hereby certifies that
a copy of the foregoing pleading was
electronically delivered to opposing counsel of
record on June 9th, 2021.



ID vJGk7YVG1jJe3uXJ9bMj8eoX


PHILLIP G. SAPIEN




USA v. Sergio Valdez
Criminal No. 19-CR-03113-JB
Sealed Unopposed Motion to Continue Sentencing (June 16, 2021)
For at least sixty (60) days
Page 3
           Case 1:19-cr-03113-JB Document 473 Filed 06/09/21 Page 4 of 4




eSignature Details

Signer ID:         vJGk7YVG1jJe3uXJ9bMj8eoX
Signed by:         Sergio Valdez
Sent to email:     azayahwilliamjr1@gmail.com
IP Address:        107.115.45.24
Signed at:         Jun 9 2021, 10:41 am MDT
